Probe Adapter for a Blade Outer Air
Seal and Method for Using Same


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 06/06/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues the amended title obviates the objection to the specification. The examiner agrees and withdraws the objection.
	Applicant argues the objection to claim 4 is moot since the claim is cancelled. The examiner agrees and withdraws the objection.
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’ Amendment and  Reasons for Allowability sections below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher A. Holshouser on 7/13/2022. The application has been amended as follows:

8.	A gas turbine engine comprising:
a blade outer air seal (BOAS) comprising an inner radial side and an outer radial side;
a probe adapter mounted to the outer radial side of the BOAS, the probe adapter comprising:
an adapter body comprising a probe aperture and a slot;
a driver slidably mounted within the slot and slidable between a first position and a second position, the driver comprising a first end and a second end opposite the first end, the first end comprising a ramped recess extending in a direction from the first end toward the second end;
a threaded fastener configured to contact the second end of the driver so as to retain the driver in the first position; and
a plug retained within the probe aperture of the adapter body by the driver in the first position.


Cancel claims 12 and 13.
15. 	The gas turbine engine of claim 8, wherein the probe adapter further comprises an adapter portion mounted to the adapter body, the adapter portion comprising a threaded aperture configured to threadably retain the threaded fastener.

16. 	The gas turbine engine of claim 8, wherein the adapter body comprises an inner adapter side and an outer adapter side extending between a first adapter end and a second adapter end and wherein the probe aperture extends from the inner adapter side to the outer adapter side.
Add new claim 22 as follows:
22.	The gas turbine engine of claim 8, further comprising a heat shield in contact with the BOAS and disposed radially outside of the probe adapter.

Allowable Subject Matter
Claims 1, 2, 7, 8, and  14 - 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although Takahashi and Warren teach an operating unit including a shaft and movable connecting member with a tapered end and supporting nut and bolt penetrating the shaft, an extrusion quantity adjusting member capable of sliding in and out of the operating unit retained by operation of the bolt, the extrusion quantity adjusting member forms an inner co-annular element with the shaft, extrusion quantity adjusting member with a tapered end extending away from the shaft; Takahashi and Warren’s operating unit does not have a slot extending between first and second adapter ends with part of the slot in an aperture. Furthermore, no other prior art can be found to motivate or teach applicant’s probe adapter including a slot oriented in a slot direction extending between the first adapter end and the second adapter end, at least a portion of the slot disposed within the probe aperture, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 8, although Takahashi and Warren teach an operating unit used with a jet engine having a BOAS with inner and outer radial sides, the operating unit mounted to the BOAS outer radial side includes a shaft, supporting nut and bolt penetrating the shaft and an extrusion quantity adjusting member capable of sliding in and out of the operating unit retained by operation of the bolt when in a first position, the extrusion quantity adjusting member slidable between the first and a second position, extrusion quantity adjusting member with a tapered end extending away from the shaft; Takahashi and Warren’s operating unit does not utilize a plug. Furthermore, no other prior art can be found to motivate or teach applicant’s jet engine with a probe adapter including a plug retained within the probe aperture of the adapter body by the driver in the first position, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 18, although Takahashi discloses an industrial endoscope system for inspecting and operating on a jet engine turbine with an operating unit and movable connecting member that house a working shaft, the movable connecting member having a tapered end, the operating unit having a movable connecting member retention nut and bolt; Takahashi does not disclose a driver with threaded fastener configured to slide into a position within a groove to retain a probe within the probe way. Furthermore, no other prior art can be found to motivate or teach applicant’s method including inserting a threaded fastener into the probe adapter and contacting the second end of the driver with the threaded fastener so as to slide the driver from the second position to a first position to retain the probe assembly within the probe aperture, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856